Citation Nr: 1423181	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-07 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a spine disability, claimed as arthritis.

2. Entitlement to service connection for a bilateral lower extremity disability
claimed as arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

McBrine, M., Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1965 to January 1969.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from multiple rating decision of the Department of Veterans Affairs (VA Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claims of entitlement to service connection currently on appeal.

These appeals were remanded for further development in June 2012 and October 2013, and now return again before the Board.

A videoconference hearing was held before the undersigned Veterans Law Judge in April 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regretfully, the Board finds that a further remand is warranted.  Specifically, the Board notes that the Veteran's claims of service connection for a back and lower extremity disability were remanded in June 2013 and again in October 2013 because his prior examinations were found to be inadequate, specifically in that they did not address the Veteran's contentions regarding his alleged in service accident which led to his claimed spine and lower extremity disabilities.  After the prior October 2013 remand, the Veteran received further VA examinations for his spine and lower extremities in December 2013 and January 2014.  While these examinations were thorough as to the Veteran's current state of disability, they did not, as prior remands had requested, specifically acknowledge and discuss the lay evidence regarding the injuries reported by the Veteran, as well his statements with regard to the continuity of symptoms since service discharge, specifically, the Veteran's alleged accident of being pinned in by a truck in a cargo bay.  

A Remand by the Board confers on the veteran, as a matter of law, the right to compliance with the Remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where the Remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance. Id.  As such, the Board finds it has no choice but to remand these claims for addendum opinions, preferably from his previous examiners, that address this relevant evidence, as requested in prior remands.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain a VA addendum opinion(s) for the Veteran as to his examinations of December 2013 for his back, and January 2014 for his leg, preferably from the same examiners that conducted those examinations if available, to determine the nature and etiology of any current spine disability and lower extremity disability, both claimed as arthritis.  The claims folder must be provided to and reviewed by the examiner(s).  As to each disorder of the spine and/or lower extremity identified during the December 2013 and January 2014 examinations, the examiner(s) must render an opinion as to whether there is a 50 percent probability or greater that any current spine and/or bilateral lower extremity disabilities are etiologically related to or had its onset in service, taking into consideration the Veteran's lay statements.  In rendering the requested opinion, the examiner(s) MUST specifically acknowledge and discuss the evidence regarding the onset of the disability reported by the Veteran, as well as his statements with regard to the continuity of symptoms since service discharge.  See Dalton v. Nicholson, 21 Vet. App. 23  (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).  If the examiner(s) is unable to offer any of the requested opinions, it is essential that the examiner(s) offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  If the examiner(s) determines that another physical examination is necessary to render the requested opinion, such examination should be scheduled.

2.  After completing all indicated development, and undertaking any other action deemed warranted, the RO should readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



